Name: Commission Regulation (EEC) No 415/84 of 17 February 1984 amending Regulation (EEC) No 355/84 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/ 16 Official Journal of the European Communities 18 . 2 . 84 COMMISSION REGULATION (EEC) No 415/84 of 17 February 1984 amending Regulation (EEC) No 355/84 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 18 (5) thereof, Whereas the export refunds on beef and veal were fixed by Commission Regulation (EEC) No 355/84 (3) ; whereas a check has revealed that as the result of an error the Annex to that Regulation does not corres ­ pond to that submitted for the opinion of the manage ­ ment committee ; whereas it is therefore necessary to amend the Regulation in question , HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 355/84, the wording of the second indent of the description of subheading ex 02.01 A II a) 4 ex bb) ( 11 ) is hereby amended to read as follows : '  For export to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya , Madagascar and Swaziland '. Article 2 This Regulation shall enter into force on 18 February 1984 . It shall apply with effect from 11 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (J) OJ No L 291 , 19 . 11 . 1979, p . 17. (3) OJ No L 40 , 11 . 2 . 1984, p . 18 .